FILED
                           NOT FOR PUBLICATION                                AUG 28 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


In the Matter of: EDRA D. BLIXSETH,              No. 12-35299
Debtor,
                                                 D.C. No. 2:12-cv-00004-SEH

RICHARD JOSEPH SAMSON, as
Chapter 7 Trustee of the Estate of Edra          MEMORANDUM*
Blixseth,

              Plaintiff - Appellee,

  v.

TIMOTHY L. BLIXSETH; DESERT
RANCH LLLP; DESERT RANCH
MANAGEMENT LLC,

              Defendants - Appellants.


                   Appeal from the United States District Court
                           for the District of Montana
                    Sam E. Haddon, District Judge, Presiding

                           Submitted August 26, 2013**
                              Seattle, Washington


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: HAWKINS, McKEOWN, and CLIFTON, Circuit Judges.

      Timothy Blixseth, Desert Ranch LLLP, and Desert Ranch Management LLC

(collectively, “Blixseth”), appeal from the district court’s dismissal of Blixseth’s

appeal from the bankruptcy court’s denial of abstention. We dismiss this appeal

for lack of jurisdiction.

      We do not have jurisdiction to hear interlocutory appeals in bankruptcy

cases. Silver Sage Partners, Ltd. v. City of Desert Hot Springs (In re City of Desert

Hot Springs), 339 F.3d 782, 787 (9th Cir. 2003). Although the “finality rule is

given additional flexibility in the bankruptcy proceedings context, traditional

finality concerns nonetheless dictate that we avoid having a case make two

complete trips through the appellate process.” Law Offices of Nicholas A. Franke

v. Tiffany (In re Lewis), 113 F.3d 1040, 1043 (9th Cir. 1997) (internal quotation

marks and citation omitted).

      The bankruptcy court’s denial of Blixseth’s motion for abstention under 28

U.S.C. § 1334(c) is not a final order under 28 U.S.C. § 1291 or 28 U.S.C. § 158. It

did not “end[] the litigation on the merits,” Catlin v. United States, 324 U.S. 229,

233 (1945), nor did it “resolve[] and seriously affect[]” the parties’ substantive

rights, In re Lewis, 113 F.3d at 1043 (citation omitted). Because it may be

reviewed after a final judgment has been entered, the decision not to abstain does


                                          2
not qualify for immediate appeal under the collateral order doctrine. See Eastport

Assoc. v. City of Los Angeles (In re Eastport Assoc.), 935 F.2d 1071, 1075 (9th Cir.

1991) (“Whatever prematurity existed in the City’s original appeal of the decision

not to abstain has been cured by the entry of a final judgment on the merits. . . .

[O]nce a final judgment is entered, an appeal from an order that otherwise would

have been interlocutory is then appealable.”); cf. Confederated Salish v. Simonich,

29 F.3d 1398, 1403 (9th Cir. 1994) (“On appeal from a final judgment, a court of

appeals can review a district court’s refusal to abstain under Younger [v. Harris,

401 U.S. 37 (1971)], without implicating the mootness doctrine, even though the

district court has decided the merits of the case and all state proceedings have been

completed.”). Blixseth has not demonstrated that the bankruptcy court’s decision

not to abstain would be effectively unreviewable on appeal from a final judgment

or that he would otherwise be irreparably injured by waiting to appeal.

      The appeal is DISMISSED.




                                           3